Citation Nr: 1244431	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1987.

This matter came before the Board of Veterans' Appeals ()Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claim was preciously remanded by the Board in February 2012.  The requested development has been substantially complied with and the claim is ready for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is service connected for Parkinson's disease with weakness of the right upper extremity rated as 50 percent disabling; weakness of the left lower extremity rated as 60 percent disabling; weakness of the left upper extremity rated as 40 percent disabling; weakness of the right lower extremity rated as 60 percent disabling; cervical disc disease rated as 40 percent disabling; a chronic lumbosacral strain rated as 50 percent disabling; dysarthria rated as 30 percent disabling; gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation rated as 30 percent disabling; a loss of sense of smell rated as 10 percent disabling; a loss of sense of taste rated as 10 percent disabling; orofacial bradykinesia rated as 10 percent disabling; degenerative joint disease and arthritis of the right shoulder rated as 10 percent disabling; and chronic obstructive pulmonary disease and hypertension each rated as noncompensable. 

2.  The Veteran does not have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia. 




CONCLUSION OF LAW

The criteria for an increased level of special monthly compensation based on the need for a higher level of aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran cannot assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In this case, notice compliant with the VCAA was provided to the Veteran by letters in December 2010 and January 211, and he had ample opportunity to respond prior to issuance of the January 2011 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations; he was advised of his entitlement to a hearing before a Member of the Board but declined a hearing.  Further, the Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

In sum, the Board finds no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria and Analysis

The Veteran has asserted that he is entitled to a higher level of special monthly compensation.  The evidence shows that the Veteran is not entitled to monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(1).  Indeed, the Veteran has not argued the same.  Instead, the Veteran, through his representative, has argued that he is in need of a higher level of care in the absence of which, he would require hospitalization, nursing home care or other institutional care.  In essence, he has alleged entitlement to monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(2). 

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. 

Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

Special monthly compensation at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

Special monthly compensation at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

Special monthly compensation at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels; or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c). 

Special monthly compensation at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  Special monthly compensation  at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id.  

Special monthly compensation at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of 38 U.S.C.A. § 1114(l) through (n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

Special monthly compensation at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  Id.

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of special monthly compensation, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2) .

Determinations for entitlement to the "o" rate of special monthly compensation  must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e). 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, an increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" special monthly compensation rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p). 38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4). 

A Veteran receiving special monthly compensation at the "o" rate, at the maximum rate under 38 U.S.C.A. § 1114(p), or at the intermediate rate between "n" and "o" plus special monthly compensation at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) ("r1" rate).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The Veteran is service connected for Parkinson's disease with weakness of the right upper extremity rated as 50 percent disabling; weakness of the left lower extremity rated as 60 percent disabling; weakness of the left upper extremity rated as 40 percent disabling; weakness of the right lower extremity rated as 60 percent disabling; cervical disc disease rated as 40 percent disabling; a chronic lumbosacral strain rated as 50 percent disabling; dysarthria rated as 30 percent disabling; gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation rated as 30 percent disabling; a loss of sense of smell rated as 10 percent disabling; a loss of sense of taste rated as 10 percent disabling; orofacial bradykinesia rated as 10 percent disabling; degenerative joint disease and arthritis of the right shoulder rated as 10 percent disabling; and chronic obstructive pulmonary disease and hypertension each rated as noncompensable. 

The Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 3.350(b), based on a need for regular aid and attendance while not hospitalized at government expense; and special monthly compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at a rate equal to 38 U.S.C.A. § 1114(m) on account of the service connected Parkinson's disease with weakness of the right upper extremity, weakness of the left lower extremity, weakness of the left upper extremity, weakness of the right lower extremity with additional disabilities of cervical disc disease, chronic lumbosacral strain, dysarthria; gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation, a loss of sense of smell, a loss of sense of taste, and orofacial bradykinesia independently ratable at 50 percent or more disabling.

The Veteran was afforded a VA examination in March 2012.  The Veteran was noted to need assistive devices in the form of a back brace, a walker to go from the bathroom to the kitchen at home, and a wheelchair whenever he is outside the house.  His gait was noted to be mildly shuffling with short steppage and mildly reduced lifting of the feet off the floor during ambulation.  He was able to walk without assistance around the house.  He had mild to moderate impairment of the left upper extremity but severe impairment of the right upper extremity.  He had muscle weakness, atrophy and lack of coordination in the lower extremities.  At the time, the examiner opined that it was at least as likely as not that the appellant required a level of care that if not present would require hospitalization, nursing care or other residential institutional care.  

As noted above, the Veteran is currently receiving special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 3.350(b), and under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at a rate equal to 38 U.S.C.A. § 1114(m).  The Veteran is seeking an increased level of special monthly compensation based on a higher level of aid and attendance pursuant to 38 U.S.C.A. § 1114(r)(2).  The Board recognizes that the February 2012 VA examiner concluded the Veteran requires a higher level of care without which, he would require hospitalization, nursing home care or other residential institutional care.  In order to be entitled to special monthly compensation pursuant to 38 U.S.C.A. § 1114(r)(2), however, the Veteran must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A. § 1114(o) or (p), or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k) to receive special monthly compensation at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350(h).  In essence he must show that his service-connected disabilities are manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia

While the Veteran certainly is in need of a higher level of aid and attendance, he does not have an anatomical loss of or loss of use of any of his extremities.  The evidence is clear that the Veteran has not suffered the anatomical loss of any of his extremities.  Indeed, amputation was not noted at the VA examination, and the Veteran has retained some use of his extremities.  Indeed, the February 2012 VA examination noted that he could ambulate by himself within the house.  This finding alone shows that there is no loss of use of the lower extremities.  Moreover, the examiner noted that the Veteran had only mild to moderate impairment of the left upper extremity.  While severe impairment of the right upper extremity was noted, complete loss of use was not.  The Veteran is not service-connected for either a visual or hearing impairment; and, he does not experience paraplegia as a result of service-connected disability.  Finally, the Board notes that while the Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(p), he is receiving the same at the "m" rate and therefore not at the maximum "p" rate as required to qualify for "r2" rate.

The Board appreciates the severe degree of impairment caused by the Veteran's service-connected disabilities, and notes that he is currently receiving special monthly compensation  at a rate which includes consideration of his need for regular aid and attendance.  However, the evidence if clear that he does not suffer from the anatomical loss of or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; service connected vision impairment; service connected hearing impairment; or service connected paraplegia.  Therefore, he is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

For all the foregoing reasons, the Board finds that the claim of entitlement to an increased level of special monthly compensation  based on the need for a higher level of aid and attendance must be denied.  In denying the claim, the Board considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an increased level of special monthly compensation based on the need for a higher level of aid and attendance is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


